DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 20180074990 to Matsumoto et al (Corresponds to WO2016/163252 Published on Oct. 13, 2016).
As to Claims 1 and 10, Matsumoto discloses a communication system and method of transmitting data from a plurality of transmission device to one reception device via a pair of signal lines, comprising (paragraph [0002, 0102], Fig. 2, Fig. 6A, Fig. 19, where the plurality of transceivers (transmitters and receivers) and receiver are connected through differential bus (pair of signal lines)):

a transmission data generator that generates the data accordance with the transmission mode controlled by the mode controller (Fig. 1, Fig.3, Fig. 20, Fig. 21, paragraph [0002, 0007, 0104], where the each device generates (implicitly through data generator) the data to be transmitted and received through the bus);
a data transmitter that transmits the data generated by the transmission data generator to the reception device (Fig.3, Fig. 20, Fig. 21, paragraph [0085, 0086, 0112], where the driver (transmitter) transmits the data signals to the transceiver and receiver devices through the bus);
in a case where the transmission mode of a first transmission device of the plurality of the transmission device is an HS (High Speed) mode, the mode controller of a second transmission device of the plurality of transmission devices turning the transmission mode of the second transmission device to a termination mode in which an output terminal of the second transmission device is terminated (Fig.3, Fig. 6A, Fig. 20, Fig. 21, paragraph [0002, 0085, 0086, 0112], where the controller controls the driver of transceiver device (first transmission device) to transmits (transmit mode) the data signals (high bit rate – high speed) to the other transceiver and receiver devices through the bus while other transceiver devices (second transmission device) in terminating mode with terminating resistor (Fig. 3 (26) for terminating output driver).


Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fail to anticipate or render obvious step of wherein each of the data transmitters includes a terminator resistor that is configured to turn on and off termination of a pair of output terminals coupled to the pair of signal lines, and a termination controller that detects the transmission mode of other transmission devices on a basis of a voltage of the pair of output terminals and controls on and off of the terminator resistor on a basis of a result of such detection.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-27230363036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov